                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ESTATE OF JORDAN BAKER, by and )
through administrator, JANET   )                   No. 4:15-cv-3495
BAKER,                         )
                               )
           Plaintiff,          )
                               )                   Hon. Judge Sim Lake
           v.                  )
                               )
JUVENTINO CASTRO, et al.       )
                               )
           Defendants.         )                   JURY TRIAL DEMANDED


              PLAINTIFF’S MOTIONS IN LIMINE NO. 1 TO BAR
                     AFTER-ACQUIRED EVIDENCE

      Plaintiff Janet Baker, through counsel Loevy & Loevy, respectfully moves in

limine for an Order concerning the evidence at trial as follows. In support of this

motion, Plaintiff states:

      In light of this Court’s summary judgment ruling, Plaintiff is proceeding to

trial against Castro on his claims that arise from the conduct of Castro after

deciding to stop Jordan Baker while committing no crimes and riding his bicycle,

and the force that Castro used against Baker (including both the lethal and non-

lethal force). See Dkt. 177, Report, at 24-30. As the court recognized, the core

substantive claims to be tried—(a) for excessive force and (b) concerning the manner

in which Castro “seized” Baker in the parking lot before the shooting—arise under

the Fourth Amendment.




                                           1
      It is well established that, under the Fourth Amendment’s objective

reasonableness standards, Castro’s decisions must be judged by what he knew at

the time, not with the benefit of hindsight or other after-acquired evidence. See, e.g.,

Graham v. Connor, 490 U.S. 386, 396 (U.S. 1989) (“The ‘reasonableness’ of a

particular use of force must be judged from the perspective of a reasonable officer on

the scene, rather than with the 20/20 vision of hindsight.”); Trammell v. Fruge, 868

F.3d 332, 340 (5th Cir. 2017) (“Thus, the overarching question [on a Fourth

Amendment claim] is ‘whether the officers’ actions are ‘objectively reasonable’ in

light of the facts and circumstances confronting them.’” (quoting Graham, 490 U.S.

at 397); Mason v. Lafayette City-Parish Consol. Gov’t, 806 F.3d 268, 276 (5th Cir.

2015) (“Our inquiry is limited to whether the officer was in danger at the moment of

the threat that resulted in the use of force.” (citations omitted)); Rockwell v. Brown,

664 F.3d 985, 991 (5th Cir. 2011) (holding that the deadly-force inquiry is “confined

to whether the [officer or another person] was in danger at the moment of the threat

that resulted in the [officer’s use of deadly force].” (citing Bazan ex rel. Bazan v.

Hidalgo Cty., 246 F.3d 481, 493 (5th Cir. 2001); Devenpeck v. Alford, 543 U.S. 146,

152 (2004) (“Whether probable cause exists depends upon the reasonable conclusion

to be drawn from the facts known to the arresting officer at the time of the arrest.”);

Resendiz v. Miller, 203 F.3d 902, 903 (5th Cir. 2000) (per curiam) (“Probable cause

exists when the totality of facts and circumstances within a police officer’s

knowledge at the moment of arrest are sufficient for a reasonable person to conclude

that the suspect had committed or was committing an offense.”).



                                            2
      In short, there should be no question that Plaintiff’s Fourth Amendment

claims “are evaluated for objective reasonableness based upon the information the

officers had when the conduct occurred.” Saucier v. Katz, 533 U.S. 194, 207 (2001);

cf. Deering v. Reich, 183 F.3d 645, 650 (7th Cir. 1999) (evaluation of deadly force

“includes information which the officer had at the time of his actions” (citing

Sherrod v. Berry, 856 F.2d 802 (7th Cir. 1988) (en banc)).).

      As a result, neither party may attempt to include information learned after-

the-fact into the reasonableness calculus—relevant and admissible evidence at this

trial is confined to what Defendant Castro knew at the time he stopped Jordan

Baker and then when he subsequently shot and killed him. Katz, 533 U.S. at 207;

Trammell, 868 F.3d at 340.

      In light of these authorities, the admissible evidence concerning the

reasonableness of Castro’s actions should include what Castro knew at the time,

and not things learned after-the fact. This includes some obvious things—for

example, incidents that happened after the shooting. After the shooting, the City

issued a bulletin of alleged robbery incidents, which has been pointed to by Castro

and the City in this case. See Dkt. 152 at 6, Plaintiff’s Response to Defendant City

of Houston’s Motion for Summary Judgment. But, the document did not exist at the

time of the shooting and, thus, should be excluded.

      In addition, as discussed in further detail in another motion in limine, Castro

had never met Jordan Baker. Thus, any prior other acts are irrelevant to Castro’s

decision-making. And, those alleged other acts—what the defendants have



                                           3
pejoratively called “criminal history”—include two juvenile arrests (not convictions

or adjudications), and are totally inadmissible. These should be excluded. 1

                                        CONCLUSION

        Plaintiff respectfully requests that this Court enter an Order excluding

irrelevant after-acquired evidence from consideration on Plaintiff’s claims against

Castro.




                                                       RESPECTFULLY SUBMITTED,


                                                       /s/ David B. Owens
                                                       One of Plaintiffs’ Attorneys



    Jon Loevy                                        Billy Joe Mills
    Mark Loevy-Reyes                                 FIRMEQUITY
    David B. Owens                                   858 West Armitage Avenue
    LOEVY & LOEVY                                    Suite 101
    311 N. Aberdeen St., 3rd Fl.                     Chicago, IL 60614
    Chicago, IL 60607                                (847) 207-9064
    (312) 243-5900




1Defendants have also disclosed an untoward number of witnesses, many of whom were never
deposed or ever mentioned in discovery. See Exhibit 1, City Defendants’ Witness List. To the extent
any of these intend to present after-acquired evidence—like those from the Harris County
Prosecutors office, like K. Bosnal, and L. Byrne—they should be barred on this basis as well.

                                                 4
                          CERTIFICATE OF SERVICE

      I, David B. Owens, an attorney, hereby certify that on November 16, 2018, I

filed the foregoing using the Court’s CM/ECF system, which effected service on all

counsel.



                                             /s/ David B. Owens
                                             One of Plaintiff’s Attorneys




                                         5
